Title: To James Madison from William C. C. Claiborne, 11 December 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


11 December 1804, New Orleans. “The Mail of last Evening brought me your Communication of the 12th Ultimo. The late Insurrection at Baton Rouge (if indeed it can be called such) has subsided, and I believe will not be renewed. The Insurgents were few in number, and at no time exceeding thirty. Their place of Rendezvous, was within what is called West-Florida and the Party composed almost entirely of persons who reside in that district.
“I have understood that a general amnesty (with the exception of Kemper and two others) has been granted by Governor Folch to the Insurgents, and that they have returned to their respective homes: Those not included in the amnesty, have retired to Pinckneyville in the Mississippi Territory. Should any further disturbances arise, your Letter of the 12th Ultimo will regulate my conduct.
“I read with Pride, and pleasure the Presidents Message to Congress. The prosperity of our Country is unexampled, and I pray almighty God that nothing may intervene to mar the Happy prospect before us. I had feared that the little misunderstanding which has arisen with Spain, might assume a shape not so favourable to the pacific policy, which our National Interests so strongly recommend. But the remarks of the President with respect to our foreign relations generally, have removed my fears; and I persuade myself that in a Short time the Western and Eastern limits of Louisiana as contended for by the United States will be acknowledged, and East Florida acquired on Terms the most Satisfactory.
“The Presidents Message has been Translated into the French Language, and I will take care to have it circulated among the People. It will serve to remove an impression which has heretofore tended greatly to embarrass the local administration—To Wit; that the Country West of the Mississippi would certainly be receded to Spain and perhaps the whole of Louisiana. So general has been this impression, particularly as it relates to the Country West of the Mississippi, that many Citizens have been fearful of accepting employment under the American Government, or even manifesting a respect therefor, lest at a future day it might lessen them in the esteem of Spanish Officers. This opinion as to a recession has been greatly encouraged by the Marquis of Casa Calvo, and Governor Folch who are really so uninformed of the strength of the United States, as to suppose that the spanish Monarch could easily acquire and maintain possession of Louisiana and I doubt not, but they have made such representations to their Court.”
